Citation Nr: 1622550	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for restrictive lung disease prior to March 17, 2016.

2.  Entitlement to a rating in excess of a 10 percent for restrictive lung disease since March 17, 2016.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1984. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  On March 17, 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issue of a rating in excess of a 10 percent for restrictive lung disease beginning March 17, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to March 17, 2016, the Veteran's pulmonary function tests did not reveal results of the severity of FEV-1 of 56- to 70-percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56- to 65-percent predicted, or pulmonary involvement with persistent symptoms requiring chronic low dose or intermittent corticosteroids.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for restrictive lung disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6600, 6840-6846 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a September 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his lung disease in March 2010.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's restrictive lung disease is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6846 for rating sarcoidosis.  Under DC 6846, cor pulmonale, cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment warrants a 100 rating.  Pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control warrants a 60 percent rating.  Pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids warrants a 30 percent rating.  Chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment warrants a noncompensable (0 percent) rating.  Otherwise, such disability may be rated as active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved.  38 C.F.R. § 4.97, DC 6846. 

Under DC 6600 for chronic bronchitis,  FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy warrants a 100 percent rating.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) warrants a 60 percent rating.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted warrants a 30 percent rating.  FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97, DC 6600.

Also, under the General Rating Formula for Restrictive Lung Disease (diagnostic codes 6840 through 6845), FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy warrants a 100 percent rating.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) warrants a 60 percent rating.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted warrants a 30 percent rating.  FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted warrants a 10 percent rating.  Or rate primary disorder.  38 C.F.R. § 4.97.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

On March 2010 VA examination, the Veteran reported being diagnosed with sarcoidosis in 1983 while he was in the service, and that it had been mild with no respiratory treatment or history of lung surgery or hospitalization for lung problems.  He reported dyspnea on moderate exertion and intermittent (less than daily) non-productive cough.  There was no history of productive cough, wheezing, non anginal chest pain, hemoptysis, fever, anorexia, night sweats, respiratory failure, cor pulmonale, RVH, pulmonary hypertension, chronic pulmonary mycosis, spontaneous pneumothorax, asthma, bronchiectasis, gunshot wound with retained missile in lung, pulmonary embolism, or pleurisy with empyema.  The diagnosis was sarcoidosis of the lung, mild, with no effects on usual occupation, resulting work problems, effects on usual daily activities, or evidence of cor pulmonale, pulmonary hypertension, or RVH.  October 2009 pulmonary function tests (PFTs) revealed after-bronchodilator results of FEV-1 of 71.4 percent predicted, FEV-1/FVC of 81, DLCO (SB) of 93.6 percent predicted.  

VA treatment records dated from July 2009 to May 2012 reflect no specific treatment for the Veteran's restrictive lung disease.  In a February 2011 VA pharmacy note the Veteran reported shortness of breath on exertion only and cough once a week, each ongoing/unchanged.  

During his March 17, 2016, Board hearing, the Veteran testified that he felt that his disability had worsened since the March 2010 VA examination, including increased shortness of breath and difficulty breathing. 

In light of the evidence, a rating in excess of 10 percent for restrictive lung disease prior to March 17, 2016, is not warranted.  The Veteran's PFTs did not reveal results of the severity of FEV-1 of 56- to 70-percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56- to 65-percent predicted, and other symptomatology warranting a higher rating for chronic bronchitis or restrictive lung disease was not shown.  Also, pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids, or the other criteria for a higher rating for sarcoidosis was not shown.  Thus, a rating in excess of 10 percent under DCs 6600 or 6846 or the General Rating Formula for Restrictive Lung Disease is not warranted.

Moreover, the record reflects no change, or assertion of such, in the Veteran's symptoms or findings regarding his lung disability until the March 17, 2016, Board hearing.  Given the totality of the evidence, a rating in excess of 10 percent for restrictive lung disease is thus not warranted prior to that date.

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, the Veteran's symptoms and impairment are adequately contemplated in the applicable criteria for his assigned rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  His lung disease, characterized as mild, and reported dyspnea on moderate exertion and intermittent non-productive cough, with corresponding PFTs, are adequately contemplated in his assigned 10 percent rating for lung disease with PFTs consistent with his.  At no point during the period in question has the Veteran's disability reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned rating and it has, moreover, not been shown to be productive of such factors as marked interference with employment or frequent hospitalizations.

Accordingly, a rating in excess of 10 percent for restrictive lung disease prior to March 17, 2016, is not warranted, and there is no basis for any staged rating.  As a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not applicable.


ORDER

A rating in excess of a 10 percent for restrictive lung disease prior to March 17, 2016, is denied.


REMAND

As noted above, during his March 17, 2016, Board hearing, the Veteran testified that he felt that his disability had worsened since his most recent March 2010 VA examination, including increased shortness of breath and difficulty breathing.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional VA medical records, or other relevant medical records reasonably identified by the Veteran.

2.  Schedule the Veteran for a VA examination to evaluate the current level of severity of his restrictive lung disease.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  

3.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


